Exhibit 10.5

 

GCM Grosvenor Inc.

 

Indemnification and Advancement Agreement

 

This Indemnification and Advancement Agreement (“Agreement”) is made as of
__________ ____, ______ by and between GCM Grosvenor Inc., a Delaware
corporation (the “Company”), and ______________, a member of the Board of
Directors (the “Board”) or an officer of the Company (“Indemnitee”). This
Agreement supersedes and replaces any and all agreements between the Indemnitee
and the Company, to the extent covering the indemnification of such Indemnitee
as a member of the Board or an officer of the Company.

 

RECITALS

 

WHEREAS, the Board believes that highly competent persons have become more
reluctant to serve publicly-held corporations as directors, officers, or in
other capacities unless they are provided with adequate protection through
insurance or adequate indemnification and advancement of expenses against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of such corporations;

 

WHEREAS, the Board has determined that, in order to attract and retain qualified
individuals, the Company will attempt to maintain on an ongoing basis, at its
sole expense, liability insurance to protect persons serving the Company and its
subsidiaries from certain liabilities. Although the furnishing of such insurance
has been a customary and widespread practice among United States-based
corporations and other business enterprises, the Company believes that, given
current market conditions and trends, such insurance may be available to it in
the future only at higher premiums and with more exclusions. At the same time,
directors, officers, and other persons in service to corporations or business
enterprises are being increasingly subjected to expensive and time-consuming
litigation relating to, among other things, matters that traditionally would
have been brought only against the Company or business enterprise itself. The
Certificate of Incorporation of the Company (the “Certificate of Incorporation”)
requires indemnification of the officers and directors of the Company.
Indemnitee may also be entitled to indemnification pursuant to the General
Corporation Law of the State of Delaware (the “DGCL”). The Certificate of
Incorporation and the DGCL expressly provide that the indemnification provisions
set forth therein are not exclusive, and thereby contemplate that contracts may
be entered into between the Company and members of the Board, officers and other
persons with respect to indemnification and advancement of expenses;

 

WHEREAS, the uncertainties relating to such insurance, to indemnification and to
advancement of expenses may increase the difficulty of attracting and retaining
such persons;

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company
and its stockholders and that the Company should act to assure such persons that
there will be increased certainty of such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to hold harmless and indemnify, and to advance expenses on
behalf of, such persons to the fullest extent permitted by applicable law so
that they will serve or continue to serve the Company free from undue concern
that they will not be so indemnified;

 



 

 

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and any resolutions adopted pursuant thereto, and is not a
substitute therefor, nor diminishes or abrogates any rights of Indemnitee
thereunder; and

 

WHEREAS, Indemnitee does not regard the protection available under the
Certificate of Incorporation, DGCL and insurance as adequate in the present
circumstances, and may not be willing to serve or continue to serve as an
officer or director without adequate additional protection, and the Company
desires Indemnitee to serve or continue to serve in such capacity. Indemnitee is
willing to serve, continue to serve and to take on additional service for or on
behalf of the Company on the condition that Indemnitee be so indemnified and be
advanced expenses.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1. Services to the Company. Indemnitee agrees or has agreed to serve as
a director or officer of the Company. Indemnitee may at any time and for any
reason resign from such position (subject to any other contractual obligation or
any obligation imposed by operation of law). This Agreement does not create any
obligation on the Company to continue Indemnitee in such position and is not an
employment contract between the Company (or any of its subsidiaries or any
Enterprise) and Indemnitee.

 

Section 2. Definitions. As used in this Agreement:

 

(a) “Affiliate” shall have the meaning set forth in Rule 405 under the
Securities Act of 1933, as amended (as in effect on the date hereof).

 

(b) “Agent” means any person who is or was a director, officer or employee of
the Company or an Enterprise or other person authorized by the Company or an
Enterprise to act for or represent the interests of the Company or an
Enterprise, respectively.

 

(c) A “Change in Control” occurs upon the earliest to occur after the later of
(i) the Closing and (ii) the date of this Agreement of any of the following
events:

 

i. Acquisition of Stock by Third Party. Any Person (as defined below) other than
a Designated Person, is or becomes the Beneficial Owner (as defined below),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities, unless the change in relative beneficial ownership of
the Company’s securities by any Person results solely from a reduction in the
aggregate number of outstanding shares of securities entitled to vote generally
in the election of directors;

 



-2-

 

 

ii. Change in Board of Directors. During any period of two (2) consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in Sections 2(c)(i),
2(c)(iii) or 2(c)(iv)) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
(the “Initial Board”) cease for any reason to constitute at least a majority of
the members of the Board (a “Board Change”); provided, however, that no change
to the composition of the Initial Board shall be considered for the purposes of
determining whether a Board Change has occurred to the extent such change
resulted from a designation made in accordance with the Stockholders’ Agreement
by and among the Company, Grosvenor Holdings L.L.C., an Illinois limited
liability company (“Holdings”), GCM Grosvenor Management, LLC, a Delaware
limited liability company (“Management LLC”), Grosvenor Holdings II, L.L.C., a
Delaware limited liability company (collectively with Holdings and Management
LLC, the “GCMH Equityholders”), and GCM V, LLC, a Delaware limited liability
company (“GCM V”), as may be amended from time to time;

 

iii. Corporate Transactions. The consummation by the Company (whether directly
involving the Company or indirectly involving the Company through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination, (y) a sale or other disposition of all or substantially all of the
Company’s assets in any single transaction or series of related transactions or
(z) the acquisition of assets or stock of another entity, in each case other
than a transaction which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction;

 

iv. Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and

 

v. Other Events. There occurs any other event of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act (as defined below), whether or not the Company is then subject
to such reporting requirement.

 

vi. For purposes of this Section 2(c), the following terms have the following
meanings:

 

1“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

2“Person” has the meaning as set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that Person excludes (i) the Company, (ii) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, and (iii) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 



-3-

 

 

3“Beneficial Owner” has the meaning given to such term in Rule 13d-3 under the
Exchange Act; provided, however, that Beneficial Owner excludes any Person
otherwise becoming a Beneficial Owner by reason of the stockholders of the
Company approving a merger of the Company with another entity.

 

(d) “Closing” means the closing of the transactions contemplated by the
Transaction Agreement, dated August 2, 2020, by and among CF Finance Acquisition
Corp., a Delaware corporation, CF Finance Intermediate Acquisition, LLC, a
Delaware limited liability company, CF Finance Holdings, LLC, a Delaware limited
liability company, Grosvenor Capital Management Holdings, LLLP, a Delaware
limited liability limited partnership, GCMH Equityholders, GCMH GP, L.L.C., a
Delaware limited liability company, GCM V, and the Company.

 

(e) “Corporate Status” describes the status of a person who is or was acting as
a director, officer, employee, fiduciary, or Agent of the Company or an
Enterprise.

 

(f) “Designated Person” means Michael J. Sacks, GCM V and the GCMH Equityholders
and each’s Affiliates and Related Parties.

 

(g) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

(h) “Enterprise” means any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other entity for
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, fiduciary or Agent.

 

(i) “Expenses” shall be broadly construed and shall include, without limitation,
all reasonable costs, disbursements or expenses incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a deponent or witness in, or otherwise participating in, a
Proceeding (including all reasonable attorneys’ fees, retainers, court costs,
mediation fees, transcript costs, fees of experts and other professionals,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement). Expenses also include (i) Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent, and (ii)
for purposes of Section 14(d) only, Expenses incurred by Indemnitee in
connection with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement, by litigation or otherwise. Expenses, however, do
not include amounts paid in settlement by Indemnitee or the amount of judgments
or fines against Indemnitee.

 



-4-

 

 

(j) “finally adjudged” or “final adjudication” means determined by a final (not
interlocutory) judgment or other adjudication of a court or arbitration or
administrative body of competent jurisdiction as to which there is no further
right or option of appeal or the time within which an appeal must be filed has
expired without such filing (and from which there is no further right of
appeal).

 

(k) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company, any
Affiliate of the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning the Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements); or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” does not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Company agrees to pay the
reasonable fees and expenses of the Independent Counsel, regardless of the
manner in which such Independent Counsel was selected.

 

(l) “Proceeding” shall be broadly construed and mean any threatened, pending or
completed action, suit, claim, counterclaim, cross claim, arbitration,
mediation, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative, legislative, or investigative (formal or informal)
nature, including any appeal therefrom, in which Indemnitee was, is or will be
involved as a party, potential party, non-party witness or otherwise by reason
of Indemnitee’s Corporate Status or by reason of any action taken by Indemnitee
(or a failure to take action by Indemnitee) or of any action (or failure to act)
on Indemnitee’s part while acting pursuant to Indemnitee’s Corporate Status, in
each case whether or not serving in such capacity at the time any liability or
Expense is incurred for which indemnification, reimbursement, or advancement of
Expenses can be provided under this Agreement.

 

(m) “Related Party” means, with respect to any Person, (a) any controlling
stockholder, controlling member, general partner, subsidiary, spouse or
immediate family member (in the case of an individual) of such Person, (b) any
estate, trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners or owners of which consist solely of one or more of
Michael J. Sacks, GCM V, or any of the GCMH Equityholders or their members, and
each’s respective Affiliates (other than the Company and its subsidiaries) and
Related Parties and/or such other Persons referred to in the immediately
preceding clause (a), or (c) any executor, administrator, trustee, manager,
director or other similar fiduciary of any Person referred to in the immediately
preceding clause (b), acting solely in such capacity.

 



-5-

 

 

Section 3. Indemnity in Third-Party Proceedings. The Company will hold harmless
and indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding, other than a Proceeding by or in the right of the Company to procure
a judgment in its favor. Pursuant to this Section 3, the Company will hold
harmless and indemnify Indemnitee to the fullest extent permitted by applicable
law against all loss and liability suffered, Expenses, judgments, fines and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, fines and amounts paid in settlement) actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding or any claim, issue or matter therein if (a) such Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and (b) in the case of a criminal
Proceeding, such Indemnitee had no reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

Section 4. Indemnity in Proceedings by or in the Right of the Company. The
Company will hold harmless and indemnify Indemnitee in accordance with the
provisions of this Section 4 if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 4, the Company will
hold harmless and indemnify Indemnitee to the fullest extent permitted by
applicable law against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company. Notwithstanding the foregoing, the Company will not
hold harmless and indemnify Indemnitee for Expenses under this Section 4 related
to any claim, issue or matter in a Proceeding for which Indemnitee has been
finally adjudged by a court to be liable to the Company, unless, and only to the
extent that, the Court of Chancery of the State of Delaware or any court in
which the Proceeding was brought determines that such indemnification despite
the adjudication of liability but in view of all circumstances of the case, such
person is fairly and reasonably entitled to indemnity for such expenses which
the Court of Chancery of the State of Delaware or such other court shall deem
proper.

 

Section 5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by applicable law, the Company will hold harmless and
indemnify Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with any Proceeding in which
Indemnitee is successful, on the merits or otherwise. If Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company will hold harmless and indemnify Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with or related to each successfully resolved claim, issue
or matter to the fullest extent permitted by law. For purposes of this Section 5
and without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, will be deemed to be a
successful result as to such claim, issue or matter.

 

Section 6. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement and to the fullest extent permitted by the DGCL, the
Company will hold harmless and indemnify Indemnitee against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with any Proceeding to which Indemnitee is not a party but to which
Indemnitee, by reason of Indemnitee’s Corporate Status, is a witness, deponent,
interviewee, or otherwise asked to participate.

 



-6-

 

 

Section 7. Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not, however, for the total amount thereof, the Company
will hold harmless and indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

 

Section 8. Additional Indemnification. In addition to, and without regard to any
limitations on, the indemnification provided for in Sections 3, 4, 5, 6 and 7 of
this Agreement, the Company shall and hereby does indemnify and hold harmless
Indemnitee to the fullest extent permitted by applicable law (including in
connection with a Proceeding by or in the right of the Company).

 

Section 9. Exclusions. Notwithstanding any provision in this Agreement, the
Company is not obligated under this Agreement to make any indemnification
payment to Indemnitee in connection with any Proceeding:

 

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except to the extent provided
in Section 16(b) of the Exchange Act, and except with respect to any excess
beyond the amount paid under any insurance policy or other indemnity provision;
or

 

(b) for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law, (ii) any reimbursement of the Company by the Indemnitee of any
bonus or other incentive-based or equity-based compensation or of any profits
realized by the Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
that arise from an accounting restatement of the Company pursuant to Section 304
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to
the Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act) or (iii) any
reimbursement of the Company by Indemnitee of any compensation pursuant to any
compensation recoupment or clawback policy adopted by the Board or the
compensation committee of the Board, if any, including but not limited to any
such policy adopted to comply with stock exchange listing requirements
implementing Section 10D of the Exchange Act; or

 

(c) initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Proceeding or part of
any Proceeding is to enforce Indemnitee’s rights to indemnification or
advancement, of Expenses, including a Proceeding (or any part of any Proceeding)
initiated pursuant to Section 14 of this Agreement, (ii) the Board authorized
the Proceeding (or any part of any Proceeding) prior to its initiation or (iii)
the Company provides the indemnification, in its sole discretion, pursuant to
the powers vested in the Company under applicable law.

 



-7-

 

 

Section 10. Advances of Expenses.

 

(a) The Company will advance, to the fullest extent permitted by the DGCL, but
subject to the terms of this Agreement, all Expenses incurred by Indemnitee or
on behalf of Indemnitee in connection with any Proceeding (or any part of any
Proceeding) not initiated by Indemnitee or any Proceeding (or any part of any
Proceeding) initiated by Indemnitee if (i) the Proceeding or part of any
Proceeding is to enforce Indemnitee’s rights to obtain indemnification or
advancement of Expenses from the Company or Enterprise, including a proceeding
initiated pursuant to Section 14 or (ii) the Board authorized the Proceeding (or
any part of any Proceeding) prior to its initiation. The Company will advance
the Expenses within twenty (20) days after the receipt by the Company of a
statement or statements requesting such advances from time to time, whether
prior to or after final disposition of any Proceeding.

 

(b) Advances will be unsecured and interest free. Indemnitee undertakes to repay
the amounts advanced (without interest) to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified by the Company,
thus Indemnitee qualifies for advances upon the execution of this Agreement and
delivery to the Company. No other form of undertaking is required other than the
execution of this Agreement. The Company will make advances without regard to
Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement.

 

Section 11. Procedure for Notification of Claim for Indemnification or
Advancement.

 

(a) Indemnitee will notify the Company in writing of any Proceeding with respect
to which Indemnitee intends to seek indemnification or advancement of Expenses
hereunder as soon as reasonably practicable following the receipt by Indemnitee
of written notice thereof. Indemnitee will include in the written notification
to the Company a description of the nature of the Proceeding and the allegations
underlying the Proceeding and provide such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of such Proceeding. Indemnitee’s failure to so notify the
Company will not relieve the Company from any obligation it may have to
Indemnitee under this Agreement, and any delay or defect in so notifying the
Company will not constitute a waiver by Indemnitee of any rights under this
Agreement. The Secretary of the Company will, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification or advancement.

 

(b) The Company will be entitled to participate in the Proceeding at its own
expense, provided, that the Company will not be entitled to assume the defense
of such Proceedings on Indemnitee’s behalf without Indemnitee’s prior written
consent.

 

(c) The Company will not settle any Proceeding (in whole or in part) if such
settlement would attribute to Indemnitee any admission of liability or impose
any Expense, judgment, liability, fine, penalty or obligation or limitation on
Indemnitee without Indemnitee’s prior written consent, which shall not be
unreasonably withheld.

 



-8-

 

 

Section 12. Procedure Upon Application for Indemnification.

 

(a) Unless a Change in Control has occurred, the determination of Indemnitee’s
entitlement to indemnification will be made:

 

i. by a majority vote of the Disinterested Directors, even though less than a
quorum of the Board;

 

ii. by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors, even though less than a quorum of the Board;

 

iii. if there are no such Disinterested Directors or, if such Disinterested
Directors so direct, by written opinion provided by Independent Counsel selected
by the Board; or

 

iv. if so directed by the Board, by the stockholders of the Company.

 

(b) The party selecting Independent Counsel pursuant to subsection (a)(iii) of
this Section 12 will provide written notice of the selection to the other party.
The notified party may, within ten (10) days after receiving written notice of
the selection of Independent Counsel, deliver to the selecting party a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection will set forth with particularity the factual basis
of such assertion. Absent a proper and timely objection, the person so selected
will act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or the Court of Chancery of
the State of Delaware Court has determined that such objection is without merit.
If, within thirty (30) days after the later of submission by Indemnitee of a
written request for indemnification pursuant to Section 11(a) hereof and the
final disposition of the Proceeding, Independent Counsel has not been selected
or, if selected, any objection to has not been resolved, either the Company or
Indemnitee may petition the Court of Chancery of the State of Delaware for the
appointment as Independent Counsel of a person selected by such court or by such
other person as such court designates. Upon the due commencement of any judicial
proceeding pursuant to Section 14(a) of this Agreement, Independent Counsel will
be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 

(c) Indemnitee will cooperate with the person, persons or entity making the
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. The Company will advance and pay any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making the indemnification determination irrespective of the
determination as to Indemnitee’s entitlement to indemnification and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom. The Company
promptly will advise Indemnitee in writing of the determination that Indemnitee
is or is not entitled to indemnification, including a description of any reason
or basis for which indemnification has been denied and providing a copy of any
written opinion provided to the Board by Independent Counsel.

 

(d) If it is determined that Indemnitee is entitled to indemnification, the
Company will make payment to Indemnitee within ten (10) days after such
determination.

 



-9-

 

 

Section 13. Presumptions and Effect of Certain Proceedings.

 

(a) It is the intent of this Agreement to secure for Indemnitee rights of
indemnity that are as favorable as may be permitted under the DGCL and public
policy of the State of Delaware. In making a determination with respect to
entitlement to indemnification hereunder, the person or persons or entity making
such determination will, to the fullest extent not prohibited by law, presume
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 11(a) of this
Agreement, and the Company will, to the fullest extent not prohibited by law,
have the burden of proof to overcome that presumption. Neither the failure of
the Company (including by its directors or Independent Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, will be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.

 

(b) If the determination of the Indemnitee’s entitlement to indemnification has
not made pursuant to Section 12 within sixty (60) days after the later of (i)
receipt by the Company of Indemnitee’s request for indemnification pursuant to
Section 11(a) and (ii) the final disposition of the Proceeding for which
Indemnitee requested indemnification (the “Determination Period”), the requisite
determination of entitlement to indemnification will, to the fullest extent not
prohibited by law, be deemed to have been made and Indemnitee will be entitled
to such indemnification, absent (i) a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification,
or (ii) a prohibition of such indemnification under applicable law. The
Determination Period may be extended for a reasonable time, not to exceed an
additional thirty (30) days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, the Determination
Period may be extended an additional fifteen (15) days if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 12(a)(iv) of this Agreement.

 

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, will not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 



-10-

 

 

(d) For purposes of any determination of good faith, Indemnitee will be deemed
to have acted in good faith if Indemnitee acted based on the records or books of
account of the Company, its subsidiaries, or an Enterprise, including financial
statements, or on information supplied to Indemnitee by the directors or
officers of the Company, its subsidiaries, or an Enterprise in the course of
their duties, or on the advice of legal counsel for the Company, its
subsidiaries, or an Enterprise or on information or records given or reports
made to the Company or an Enterprise by an independent certified public
accountant or by an appraiser, financial advisor or other expert selected with
reasonable care by or on behalf of the Company, its subsidiaries, or an
Enterprise. Further, Indemnitee will be deemed to have acted in a manner “not
opposed to the best interests of the Company,” as referred to in this Agreement
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in the best interests of the participants and beneficiaries of an employee
benefit plan. Whether or not the foregoing provisions of this Section 13(d) are
satisfied, it shall in any event be presumed that Indemnitee has at all times
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company. Anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion.
The provisions of this Section 13(d) is not exclusive and does not limit in any
way the other circumstances in which the Indemnitee may be deemed to have met
the applicable standard of conduct set forth in this Agreement.

 

(e) The knowledge and/or actions, or failure to act, of any director, officer,
trustee, partner, managing member, fiduciary, agent or employee of the
Enterprise may not be imputed to Indemnitee for purposes of determining
Indemnitee’s right to indemnification under this Agreement.

 

Section 14. Remedies of Indemnitee.

 

(a) Indemnitee may commence litigation against the Company in the Court of
Chancery of the State of Delaware to obtain indemnification or advancement of
Expenses provided by this Agreement in the event that (i) a determination is
made pursuant to Section 12 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) the Company does not timely advance
Expenses pursuant to Section 10 of this Agreement, (iii) the determination of
entitlement to indemnification is not made pursuant to Section 12 of this
Agreement within the Determination Period, (iv) the Company does not hold
harmless and indemnify Indemnitee pursuant to Section 5 or 6 or the second to
last sentence of Section 12(c) of this Agreement within ten (10) days after
receipt by the Company of a written request therefor, or (v) the Company does
not hold harmless and indemnify Indemnitee pursuant to Section 3, 4, 7, or 8 of
this Agreement within ten (10) days after a determination has been made that
Indemnitee is entitled to indemnification.

 

(b) If a determination is made pursuant to Section 12 of this Agreement that
Indemnitee is not entitled to indemnification, any judicial proceeding commenced
pursuant to this Section 14 will be conducted in all respects as a de novo trial
on the merits, and Indemnitee may not be prejudiced by reason of that adverse
determination. In any judicial proceeding commenced pursuant to this Section 14,
the Company will have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be, and will not
introduce evidence of the determination made pursuant to Section 12 of this
Agreement.

 

(c) If a determination is made pursuant to Section 12 of this Agreement that
Indemnitee is entitled to indemnification, the Company will be bound by such
determination in any judicial proceeding commenced pursuant to this Section 14,
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

 



-11-

 

 

(d) The Company is, to the fullest extent not prohibited by law, precluded from
asserting in any judicial proceeding commenced pursuant to this Section 14 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and will stipulate in any such court that the Company is bound by
all the provisions of this Agreement.

 

(e) The Company, to the fullest extent permitted by law, will (within ten (10)
days after receipt by the Company of a written request therefor) advance to
Indemnitee such Expenses which are incurred by Indemnitee in connection with any
action concerning this Agreement, Indemnitee’s right to indemnification or
advancement of Expenses from the Company, or concerning any directors’ and
officers’ liability insurance policies maintained by the Company and will hold
harmless and indemnify Indemnitee against any and all such Expenses, regardless
of whether Indemnitee is ultimately determined to be entitled to such
indemnification, unless the court determines that each of the Indemnitee’s
claims in such Proceeding were made in bad faith or were frivolous.

 

Section 15. Defense of Proceeding and Selection of Counsel. In the event the
Company is obligated to advance Expenses to Indemnitee with respect to any
Proceeding, the Company will be entitled to assume the defense of such
Proceeding on behalf of Indemnitee upon the delivery to Indemnitee of written
notice of its election to do so. The Company will not, without the prior written
consent of the Indemnitee, effect any settlement of any Proceeding or part of
any Proceeding which admits any liability or misconduct by Indemnitee. The
Indemnitee will not unreasonably withhold consent to any proposed settlement;
provided that the Indemnitee may withhold consent to any settlement that
includes any admission of liability or misconduct by Indemnitee.

 

Section 16. Non-exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a) The indemnification and advancement of Expenses provided by this Agreement
are not exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation, the Bylaws of
the Company, any agreement, a vote of stockholders or a resolution of directors,
or otherwise. The indemnification and advancement of Expenses provided by this
Agreement may not be limited or restricted by any amendment, alteration or
repeal of the Certificate of Incorporation, the Bylaws of the Company or this
Agreement in any way with respect to any action taken or omitted by Indemnitee
in Indemnitee’s Corporate Status occurring prior to any such amendment,
alteration or repeal of this Agreement. To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Certificate
of Incorporation, or this Agreement, it is the intent of the parties hereto that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change. No right or remedy herein conferred is intended to be exclusive of any
other right or remedy, and every other right and remedy is cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, will not prevent the concurrent
assertion or employment of any other right or remedy.

 



-12-

 

 

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or Agents of
the Enterprise, the Company will obtain a policy or policies covering
Indemnitee. If, at the time of the receipt of a notice of a claim pursuant to
this Agreement, the Company has director and officer liability insurance in
effect, the Company will give prompt notice of such claim or of the commencement
of a Proceeding, as the case may be, to the insurers in accordance with the
procedures set forth in the respective policies. The Company will thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies. Indemnitee agrees to make reasonable
efforts to assist the Company’s efforts to cause the insurers to pay such
amounts.

 

(c) In the event of any payment made by the Company under this Agreement, the
Company will be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee from any Enterprise or its insurance carrier. Indemnitee
will execute all papers required and take all action necessary to secure such
rights, including execution of such documents as are necessary to enable the
Company to bring suit to enforce such rights.

 

Section 17. Duration of Agreement. This Agreement and the obligations of the
Company hereunder continues until and terminates upon the later of: (a) ten (10)
years after the date that Indemnitee ceases to serve as a director or officer of
the Company or (b) one (1) year after the final adjudication or final
termination by settlement of any Proceeding then pending in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any Proceeding commenced by Indemnitee pursuant to Section 14
of this Agreement relating thereto. The indemnification and advancement of
Expenses rights provided by or granted pursuant to this Agreement are binding
upon and be enforceable by the parties hereto and their respective successors
and assigns (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), continue as to an Indemnitee who has ceased to be a director,
officer, employee or Agent of the Company or of any other Enterprise, and inure
to the benefit of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees,
executors and administrators and other legal representatives. The Company shall
require and shall cause any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) of all or substantially all of the business
or assets of the Company to, by written agreement, expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

 

Section 18. Severability. If any provision or provisions of this Agreement is
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) will not in
any way be affected or impaired thereby and remain enforceable to the fullest
extent permitted by law; (b) such provision or provisions will be deemed
reformed to the extent necessary to conform to applicable law and to give the
maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) will be construed so as to give effect to the
intent manifested thereby.

 



-13-

 

 

Section 19. Enforcement.

 

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director or officer of the Company.

 

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate of Incorporation and
applicable law, and is not a substitute therefor, nor to diminish or abrogate
any rights of Indemnitee thereunder.

 

Section 20. Modification and Waiver. No supplement, modification or amendment of
this Agreement is binding unless executed in writing by the parties hereto. No
waiver of any of the provisions of this Agreement will be deemed or constitutes
a waiver of any other provisions of this Agreement nor will any waiver
constitute a continuing waiver.

 

Section 21. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company does not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise.

 

Section 22. Notices. All notices, requests, demands and other communications
under this Agreement will be in writing and will be deemed to have been duly
given if (a) delivered by hand to the other party, (b) sent by reputable
overnight courier to the other party or (c) sent by facsimile transmission or
electronic mail, with receipt of oral confirmation that such communication has
been received:

 

(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee provides to the Company.

 

(b) If to the Company to:

 

GCM Grosvenor Inc.

900 North Michigan Avenue
Suite 1100

Chicago, Illinois 60611

Attention: Legal Department

Telephone: (312) 506-6500

 

or to any other address as may have been furnished to Indemnitee by the Company.

 



-14-

 

 

Section 23. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties are governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or Proceeding arising out of or in
connection with this Agreement may be brought only in the Court of Chancery of
the State of Delaware and not in any other state or federal court in the United
States of America or any court in any other country, (ii) consent to submit to
the exclusive jurisdiction of the Court of Chancery of the State of Delaware for
purposes of any action or Proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or Proceeding in the Court of Chancery of the State of Delaware, and (iv) waive,
and agree not to plead or to make, any claim that any such action or Proceeding
brought in the Court of Chancery of the State of Delaware has been brought in an
improper or inconvenient forum.

 

Section 24. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which will for all purposes be deemed to be an
original but all of which together constitutes one and the same Agreement. Only
one such counterpart signed by the party against whom enforceability is sought
needs to be produced to evidence the existence of this Agreement.

 

Section 25. Headings. The headings of this Agreement are inserted for
convenience only and do not constitute part of this Agreement or affect the
construction thereof.

 

-15-

 

  

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

GCM GROSVENOR INC.   INDEMNITEE           By:                    Name:     Name:
  Office:     Address:                                   

 

 

 



 

 